*623OPINION.
Milliken:
We are asked to decide as a fact that the notes, in the face amount of $29,000, of C. R. Cross, son of the decedent, were worthless and of no value as of the date of death of the decedent, and accordingly that no value may be ascribed to them for the purpose of determining the value of the gross estate for Federal estate-tax purposes. No testimony was offered by either the petitioner or the Commissioner, and the only evidence submitted was a certified copy of the decree of the Chancery Court of Desha County, Arkansas, by the petitioner, and the Federal estate-tax return, by the Commissioner. We are without information as to the facts upon which the court decree was based. Perchance, it may have been based upon the fact that a partial or complete settlement had been made on the notes in question, or the heirs at law may have entered into a composition agreement, or events may have transpired between the date of death of the decedent and the date of the decree that vitally affected the value of the notes — but as to all these matters we can only surmise. The decree standing alone does not supply us with evidence upon which the determination of the Commissioner may be set aside.
It should also be observed that one of the notes of C. R. Cross, in the amount of $8,933.33, had that value for Federal estate-tax purposes, and about this there is no disagreement between the parties.

Judgment will be entered for the Commissioner.